    Case 2:21-cv-01653-PA-AS Document 14 Filed 03/31/21 Page 1 of 1 Page ID #:734

                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-1653 PA (ASx)                                           Date   March 31, 2021
 Title             Antonio Castaneda, et al. v. FCA US LLC



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  Kamilla Sali-Suleyman                                        Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

 Proceedings:                 IN CHAMBERS — COURT ORDER

       On March 25, 2021, the Court issued an order provisionally remanding this action to the
Los Angeles County Superior Court as a result of a procedural defect in the Notice of Removal.
The Court stayed the order remanding the action to provide plaintiffs with an opportunity to
object to the remand and waive the procedural defect. Specifically, plaintiffs were directed to
inform the Court in writing by March 30, 2021, if plaintiffs objected to the remand. To date,
despite the passage of the deadline set by the Court, plaintiffs have not waived the procedural
defect. Accordingly, for the reasons stated in the Court’s March 25, 2021 Order, this action is
remanded to the Los Angeles County Superior Court, Case No. 20STCV21007.

         IT IS SO ORDERED.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
